ACCEPTED
                                                                                           03-14-00530-CR
                                                                                                   5619398
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     6/10/2015 12:41:06 PM
                                                                                         JEFFREY D. KYLE
                               No. 03-14-00530-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  6/10/2015 12:41:06 PM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

GRAHAM JAY SONNENBERG                      §                           APPELLANT

VS.                                        §

STATE OF TEXAS                             §                              APPELLEE

           APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-14-904026

           STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his convictions for Aggravated Assault Bodily Injury with a

Deadly Weapon and Assault Strangulation, the appellant filed his notice of appeal in




                                           1
the above cause on August 15, 2014. Appellant’s counsel filed a brief on May 11,

2015.

        (b)      The State’s brief is currently due on June 10, 2015.

        (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

        (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

        (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

        1. During the period since this brief was filed, the attorney assigned to this case

              has been working on other pressing appellate matters and has not had

              sufficient time to prepare an adequate response to this brief.

        2. In addition, the undersigned attorney, as the director of the Appellate

              Division of the Travis County District Attorney’s Office, has been required,

              during the pendency of the instant appeal, to spend a considerable amount of

              time working on a variety of other legal matters and administrative issues.

        3. This request is not made for the purpose of delay, but to ensure that the

              Court has a proper State’s brief to aid in the just disposition of the above

              cause.



                                               2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to July 10, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ M. Scott Taliaferro
                                              M. Scott Taliaferro
                                              Assistant District Attorney
                                              State Bar No. 00785584
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. (512) 854-4810
                                              Scott.Taliaferro@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

284 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 10th day of June, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Don Morehart,

Attorney at Law, 316 W. 12th Street, Suite 313, Austin, Texas 78701,

[Don@MorehartLaw.com].

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                          4